Citation Nr: 1428469	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-14 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran testified before the undersigned at a hearing at the RO in July 2012; a hearing transcript is of record.  There is a paper claims file and paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There is an indication of pertinent, outstanding medical evidence regarding the disability on appeal and the claim for TDIU, and VA has a duty to assist in obtaining relevant and adequately identified records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

Specifically, during the July 2012 hearing, the Veteran reported non-VA treatment at a pain clinic (Dr. G), with a rheumatologist (Dr. T), and with a primary care provider (Dr. J at Elmdorf).  Similarly, a March 2014 VA treatment record (contained in Virtual VA) shows continued treatment at the private pain clinic for the lumbosacral spine disability.  The claims file only includes treatment records from Elmdorf Air Force Base (AFB) through July 2010, treatment records from Dr. T from October 2011, and VA treatment records through April 2014.  

Further, an October 2011 treatment record noted the Veteran was applying for disability benefits from the Social Security Administration (SSA).  There is no other evidence of record concerning the SSA claim or any determination, or attempts made to obtain such evidence, and they may be pertinent to his claims on appeal. 

The Veteran has also asserted that his lumbosacral spine disability has worsened, including more difficulty bending (or forward flexion).  The Veteran is also service-connected for psoriatic arthritis affecting multiple areas, including the thoracolumbar spine, which were evaluated in a July 2012 VA examination; however, his degenerative joint disease of the lumbosacral spine is a separately rated disability.  See February 2013 rating decision and code sheet (in Virtual VA).

The Veteran should be afforded a VA examination to determine the current severity of his lumbosacral spine disability, as he contends that the disability has worsened in severity, and there are outstanding medical records since the last VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Finally, there is conflicting evidence regarding the Veteran's employment status, and the effects of any service-connected disabilities.  He contends that his service-connected disabilities of the back, feet (plantar fasciitis), and diabetes mellitus render him unemployable for sedentary and physical employment.  See, e.g., June 2010 claim and August 2011 report of contact; July 2012 hearing transcript.  The Veteran has reported that he last worked full time in 2007 as a car salesman, and he worked only part time from 2007 to 2009 at a desk position, which he had to leave due to pain in the back and feet.  Id.  Nevertheless, multiple VA treatment records from February 2007 to June 2010 noted that the Veteran was working full-time as a car salesman.  As noted above, the Veteran reported applying for SSA disability benefits in October 2011.  VA examiners indicated in September 2010 and July 2012 that the Veteran's feet and back would affect his employability, but that he was still able to do sedentary work.  Given this conflicting information, the Board finds a VA Social and Industrial Field Survey would be helpful in determining his employment status and the effects of his service-connected disabilities.  Thereafter, a VA medical opinion should be obtained as to the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide any necessary releases for VA or other outstanding treatment records for the back and other service-connected disabilities, to include from a private pain clinic (Dr. G) and rheumatologist (Dr. T), and primary care providers (Dr. J and/or Elmdorf Air Force Base).  

Thereafter, upon receipt of any necessary releases, request copies of the identified records, to include any VA treatment records from April 2014 forward. 

2.  Request copies of any medical records and determinations associated with the Veteran's claim for SSA disability benefits.  

3.  All requests and responses for the above described records should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after appropriate efforts, notify the Veteran of the attempts made and allow an opportunity to provide the missing records.  

4.  Provide the Veteran a VA Social and Industrial Field Survey to determine the impacts of his service-connected disabilities on his employability.  The examiner should clarify when the Veteran last worked full time, or whether there has been only marginal employment since June 2009 (within one year prior to the claim for increase and TDIU).  As noted above, the Veteran reported full-time employment from February 2007 to June 2010 for treatment purposes.  

5.  After all identified, available treatment records have been associated with the claims files, schedule the Veteran for a VA examination to determine the current severity of his lumbosacral spine disability.  The entire claims file, including any records in electronic form, should be made available, and the examiner should review the claims file.  All necessary tests and studies should be conducted.  

The examiner should measure and record all lumbosacral spine symptomatology, as well as any associated objective neurological abnormalities, including but not limited bowel or bladder impairment or any symptoms in the lower extremities.  The examiner should consider the Veteran's reports of radiating pain and/or tingling to the right lower extremity, such as in August 2008 (at Elmore AFB) and at the September 2010 VA examination).

The examiner should describe any functional effects of the disability, and address any increased functional impairment due to pain or other factors during flare-ups or after repetitive use.  To the extent possible, any additional decrease in range of motion of the spine with flare-ups or repetition should be expressed in degrees of additional impairment.  

The examiner should provide an explanation for any opinion offered, based on all pertinent lay and medical evidence.  If the examiner cannot provide a requested opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

6.  After all pertinent medical evidence and a copy of the VA Social and Industrial Survey report have been associated with the claims file, request a VA medical opinion as to the Veteran's employability.  (A full VA examination for TDIU should be scheduled only if deemed necessary by the examiner.)  The entire claims file, including any records in electronic form, must be made available for review, and the examiner should review the entire claims file.  

The examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected disabilities, alone or together, have rendered him unable to secure or follow a substantially gainful occupation.  If so, the examiner should identify the approximate date on which the Veteran became unemployable, and whether this began within the one year prior to his TDIU claim (or since June 2009).  

In offering such opinions, the examiner should consider the Veteran's level of education, special training, and previous work experience, but not the effects of age or nonservice-connected disabilities.  The Veteran contends that his disabilities of the back, feet, and diabetes mellitus have made him unemployable for even sedentary employment.

The examiner must provide an explanation for any opinion offered, based on all pertinent lay and medical evidence, to include lay statements, treatment records, prior VA examinations and opinions, and the VA Social and Industrial Field Survey report.  If the examiner cannot provide a requested opinion without resort to speculation, he/she should explain why.

The Veteran's reports as to the nature and severity of his service-connected disabilities and their effects on his employability should be considered.  If the examiner chooses to reject the Veteran's reports, a reason must be provided, which cannot be solely due to a lack of corroborating medical evidence.

7.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

